IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

UNITED STATES OF AMERICA
VS.
KEYSHAUN FRANK LEFT HAND No._CR 19-85-BLG-SPW
DOB: 1999 PETITION TO OPEN JUVENILE RECORDS
SSN:__ XXX-XX-6753

Whereas the above-named defendant has been found guilty of the offense of Assault Resulting in
Substantial Bodily Injury to a Dating Partner, in violation of 18 U.S.C. §§ 1153(a) and 113(a)(7).
in the United States District Court for the District of Montana, the Petitioner requests all juvenile
records pertaining to the Defendant, including law enforcement, County Probation, County Welfare,
Department of Corrections records, and any records of alcohol, drug and mental health treatment,
be made available for the purpose of preparing a Presentence Investigation Report for the Court.

Cu, Hulda
U.S. Prdbdtion Officer (\

November 18, 2019
Date

 

Kae K KKK KK KK

ORDER

KKK KKK KKK KE

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby order
the release of pertinent juvenile records held by any law enforcement agency, Probation Office,
Welfare Agency, or Department of Corrections to the Petitioner or authorized agency of the United
States Probation Office for the purpose of preparing a Pregentence Investigation Report for the Court.

}
QP, f gae=
Clg? BEL ( ea CL az, Ce —e. _

Anited States District Judge

Dated this / 5 day of 2 Dy pal sta5 2019.
